Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 05/26/2020 for Application #16/883,577 filed on 05/26/2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are presented for examination, of which Claims 1-9, 11-15, 17-20 are allowable via Examiner’s Amendment.  Claims 10, 16 are canceled.  Newly added Claims 21-22 are also allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 05/26/2020
Applicant’s most recent claim set of 05/26/2020 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Joseph Lentivech on July 1, 2022.

The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A method, comprising:
determining, by a device, that a network function of a network is to [[use]] be instantiated by utilizing a secure communication protocol,
wherein the network function is to be configured to facilitate communication via the network;
identifying, by the device, ,
wherein the resource configuration includes a first virtual resource that is instantiated via a first component and a second virtual resource that is instantiated via a second component;
instantiating, by the device and using the first component, a first proxy for the network function;
configuring, by the device, the first proxy to obtain, from a certificate authority, a certificate that is associated with the secure communication protocol; and
causing the first proxy to use the certificate to communicate with a second proxy, for the second virtual resource, that is instantiated via the second component, 


Claim 2: (Currently Amended)
The method of claim 1, wherein 


Claim 8: (Currently Amended)
A device, comprising:
one or more memories; and
one or more processors configured to:
determine that a network function of a network is to be instantiated by utilizing a secure communication protocol,
wherein the network function is to be configured to facilitate communication via the network;
determine a resource configuration that is to instantiate the network function, 
wherein the resource configuration includes a first virtual resource that is instantiated via a first component and a second virtual resource that is instantiated via a second component;
instantiate, based on the resource configuration, a first proxy for the network function,
wherein the first proxy is instantiated using the first component; and
configure the first proxy to obtain, from a certificate authority, a certificate, that is associated with the secure communication protocol, to permit the network function to be instantiated to use the secure communication protocol,
wherein the first proxy is configured to communicate, using the certificate, with a second proxy, for the second virtual resource, that is instantiated via the second component.


Claim 9: (Currently Amended)
The device of claim 8, wherein the one or more processors, when determining the resource configuration are configured to:
identify a set of components of the resource configuration, and
wherein the one or more processors, when instantiating the first proxy, are configured to:
select [[a]] the first component [[of]] from the set of components, to instantiate the first proxy; and
instantiate the first proxy using the first component.


Claim 10: (Currently Canceled)


Claim 11: (Currently Amended)
The device of claim 8, wherein the resource configuration includes a plurality of virtual resources that are instantiated via a plurality of separate components,
wherein the first proxy is configured by the one or more processors to distribute the certificate to individual proxies of the plurality of virtual resources to permit the plurality of virtual resources to use the secure communication protocol to instantiate the network function.


Claim 12: (Currently Amended)
The device of claim 8, wherein the one or more processors, when configuring the first proxy, are configured to:
designate the first proxy as a signing agent to cause the first proxy to use the certificate in association with a communication with at least one of:
another network function, or
another proxy associated with the resource configuration.


Claim 13: (Currently Amended)
The device of claim 8, wherein the one or more processors, when configuring the first proxy, are configured to:
configure the first proxy to utilize an application programming interface that is associated with [[a]] the certificate authority 


Claim 14: (Currently Amended)
The device of claim 8, wherein the one or more processors, when configuring the first proxy to obtain the certificate, are configured to:
indicate [[a]] the certificate authority that is configured to issue the certificate to cause the first proxy to obtain the certificate from the certificate authority.


Claim 15: (Currently Amended)
A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
determine that a network function of a network is to be instantiated by utilizing a secure communication protocol;
determine a resource configuration that is to instantiate the network function,
wherein the resource configuration includes a first virtual resource that is instantiated via a first component and a second virtual resource that is instantiated via a second component;
instantiate, based on the resource configuration, a first proxy for the network function,
wherein the first proxy is instantiated using the first component; and
configure the first proxy to obtain, from a certificate authority, a certificate, that is associated with [[use]] the secure communication protocol, , 
wherein the first proxy is configured to communicate, using the certificate, with a second proxy, for the second virtual resource, that is instantiated via the second component.


Claim 16: (Currently Canceled)


Claim 17: (Currently Amended)
The non-transitory computer-readable medium of claim 15, wherein the first proxy is instantiated using a component that is associated with the resource configuration.


Claim 18: (Currently Amended)
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions that cause the one or more processors to configure the first proxy, cause the one or more processors to:
configure the first proxy to utilize an application programming interface that is associated with the certificate authority.


Claim 21: (Currently New)
The device of claim 8, wherein the one or more processors, when configuring the first proxy to obtain the certificate, are configured to:
designate the first proxy as a signing agent to cause the first proxy to use the certificate in association with a communication with another network function.


Claim 22: (Currently New)
The device of claim 8, wherein the one or more processors, when configuring the first proxy to obtain the certificate, are configured to:
configure the first proxy to renew the certificate after an expiration of the certificate to permit the network function to continue to operate beyond the expiration.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 11-15, 17-22 are considered allowable.

The instant invention is directed to a method, a device/apparatus, and a medium for providing the utilization of certificates to secure communications between network function proxies.

The closest prior art, as recited, Stuntebeck US Patent Application Publication No. 2015/0372994 and Yerra et al. US Patent Application Publication No. 2014/0095865, are also generally directed to various aspects of providing the utilization of certificates to secure communications between network proxy entities.  However, Stuntebeck or Yerra et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8, 15.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Stuntebeck or Yerra et al. teaches the utilization of certificates to secure communications between network proxy entities, Stuntebeck or Yerra et al. fails to teach identifying that a secure communications protocol is utilized in instantiating a network function of a network, where the network function is configured to communicate via the network, identifying a resource configuration utilized in the installation of the network function, with the utilized resource configuration including a first virtual resource that itself is instantiated by use of a first component and a second virtual resource that itself is instantiated by use of a second component, utilizing the first component to instantiate a first proxy for the network function, obtaining from a certificate authority a certificate to utilize with the secure communications protocol, using the certificate by the first proxy in communicating with a second proxy to utilize the second virtual resource in completing a network function operation with the network function.
When combined with the additional limitations found in Claim 1.

Regarding Claim 8:
Although the combination of Stuntebeck or Yerra et al. teaches the utilization of certificates to secure communications between network entities, Stuntebeck or Yerra et al. fails to teach identifying that a secure communications protocol is utilized in instantiating a network function of a network, where the network function is configured to communicate via the network, identifying a resource configuration utilized in the installation of the network function, with the utilized resource configuration including a first virtual resource that itself is instantiated by use of a first component and a second virtual resource that itself is instantiated by use of a second component, utilizing the first component to instantiate a first proxy for the network function, obtaining from a certificate authority a certificate to utilize with the secure communications protocol and to allow the instantiation of the network function to utilize the secure communication protocol, using the certificate by the first proxy in communicating with a second proxy to utilize the second virtual resource that was instantiated by use of the second component.
When combined with the additional limitations found in Claim 8.

Regarding Claim 15:
Although the combination of Stuntebeck or Yerra et al. teaches the utilization of certificates to secure communications between network entities, Stuntebeck or Yerra et al. fails to teach identifying that a secure communications protocol is utilized in instantiating a network function of a network, identifying a resource configuration utilized in the installation of the network function, with the utilized resource configuration including a first virtual resource that itself is instantiated by use of a first component and a second virtual resource that itself is instantiated by use of a second component, based on the resource configuration utilizing the first component to instantiate a first proxy for the network function, obtaining by the first proxy and from a certificate authority a certificate to utilize with the secure communications protocol and to allow the instantiation of the network function to utilize the secure communication protocol, using the certificate by the first proxy in communicating with a second proxy to utilize the second virtual resource that was instantiated by use of the second component.
When combined with the additional limitations found in Claim 15.

Therefore Claims 1-9, 11-15, 17-22 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinder et al - US_20170201381: Kinder et al teaches the use of a secure man-in-the-middle proxy to secure network communications.
Woo - US_20090113537: Woo teaches additional security provided by the use of a proxy authentication server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498